DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claims 1, 7 and 8 are objected to because of the following informalities:  
As to claims 1, 7 and 8, it is believed that “taper” should read –tapered--.  
As to claim 7, line 8, it is believed that “a sheath fluid,;” should read –a sheath fluid;--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vrane et al. (U.S. PGPub No. 2014/0158212 A1).
As to claim 7, Vrane discloses and shows in figures 1a below and 2, an analysis device, comprising: 

section (explicitly shown as labeled in figure 1a below), the liquid sample flowing through the taper section together with a 
sheath fluid ([0041]),;  
 	a sheath fluid delivery device (202 and 110) configured to deliver the sheath fluid along (i.e. effectively parallel to, while maintaining the coaxial annular flow as disclosed) the first inner wall ([0042], ll .1-10; [0048], ll. 2-7);  
 	a sample delivery device (108 and 201) configured to deliver the liquid sample along the second inner wall (i.e. effectively parallel to, while maintaining the hydrodynamically focused annular flow in the center of the sheath fluid as disclosed) ([0042], ll. 1-10; [0048], ll. 2-7);  
 	a measurement device (235 and detectors disclosed but not shown) configured to measure the liquid sample flowing in the measurement flow path ([0044], ll. 1-5; [0060], ll. 1-2);  
and 

deliver the liquid sample along the second inner wall until the liquid sample 
reaches the measurement flow path, and to control the sheath fluid delivery 
device so as to deliver the sheath fluid along the first inner wall after the 
liquid sample reaches the measurement flow path (i.e. the hydrodynamic focusing that passes the fluid to the cuvette/measurement flow path 102) ([0041], 3-10; [0042], 1-10). 

    PNG
    media_image1.png
    638
    525
    media_image1.png
    Greyscale


 	As to claim 2, Vrane discloses a fluid delivery method, wherein, in the sample introduction, the delivery of the sheath fluid to the taper section is halted (via valve 251) ([0057], ll. 1-6). 
 	As to claim 3, Vrane discloses a fluid delivery method, wherein the sample introduction is performed after the measurement flow path is filled with the sheath fluid ([0085], inherent when restarting system with new sample, sheath fluid was filled in system prior to new sample). 
 	As to claim 4, Vrane discloses a fluid delivery method, further comprising measurement of the liquid sample flowing in the measurement flow path after the sample pressing (via detectors disclosed but not shown) ([0030]; [0044], ll. 1-5).
 	As to claim 8, Vrane discloses an analysis device, wherein the controller (261 and 263) is configured to control the sample delivery device so as to deliver the liquid sample into the taper section until the liquid sample is detected by the measurement device, and to control the sheath fluid delivery device so as to deliver the sheath 
fluid into the taper section after the liquid sample is detected by the 
measurement device ([0058], ll. 1-5; [0085] ll. 8-14; where the examiner is interpreting the measuring as disclosed is either via the photodetector or flow sensor 235, and since the fluid is measured prior to opening sheath fluid valve 251, it is inherent that the sheath fluid enters the tapered section after the sample fluid). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PGPub No. 2008/0311005 A1).
As to claim 7, Kim discloses and shows in figures 1 and 2 labeled below, an analysis device, comprising: 
 a flow cell (10) including a taper section (labeled in figure 2 below) that includes a first inner wall (labeled in figure 2 below) and a second inner wall opposing the first inner wall (explicitly labeled and shown in figure 2 below), the first inner wall being inclined to the second inner wall so that a distance between the first inner wall and the second inner wall at a downstream side of the taper section is shorter than a distance between the first inner wall and the second inner wall at an upstream side of the taper section, the flow cell including a measurement flow path provided at downstream of the taper section, the liquid sample flowing through the taper section together with a 
sheath fluid (all explicitly shown as labeled in figure 2 below) ([0045], ll. 1-3; [0047], ll. 1-8);  
 	a sheath fluid delivery device (i.e. syringe pump 32) configured to deliver the sheath fluid (30) along the first inner wall ([0055], ll. 4-14);  

a measurement device (26) configured to measure the liquid sample flowing in the measurement flow path ([0047], ll. 8-15);  
and 
a system configured to control the sample delivery device so as to deliver the liquid sample along the second inner wall until the liquid sample reaches the measurement flow path, and to control the sheath fluid delivery device so as to deliver the sheath fluid along the first inner wall after the liquid sample reaches the measurement flow path ([0045], ll. 13-45). 
Kim does not explicitly disclose where the system uses a controller to control the sample and sheath fluid. 
However, the examiner takes Office Notice that uses a basic controller to automate a manual activity such as causing the pumps that relay the fluid to be automated in contrast to being actuated by a human.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim where the system uses a controller to control the sample and sheath fluid in order to provide the advantage of expected results in using a controller to more efficiently and accurately control the sample and sheath fluid input.

    PNG
    media_image2.png
    647
    494
    media_image2.png
    Greyscale

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vrane in view of Matsumoto et al. (U.S. Patent No. 5,690,895).
As to claims 5 and 6, Vrane does not explicitly disclose a fluid delivery method, wherein the liquid sample is a body fluid or wherein the body fluid is urine. 
However, Matsumoto does disclose in (col. 1, ll. 12-14 and ll. 56-65) the basic concept of using a flow cell to measure particles in urine sample.  

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Michael P LaPage/Primary Examiner, Art Unit 2886